Case: 6:15-cv-00018-DCR-HAI Doc #: 133 Filed: 12/19/18 Page: 1 of 4 - Page ID#: 3388




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF KENTUCKY
                        SOUTHERN DIVISION: LONDON


 SOUTHERN COAL SALES                           )
 CORPORATION,                                  )
                                               )
                     Plaintiff,                )
                                               )
                                                 CIVIL ACTION
 v.                                            )
                                                 FILE NO. 6:15-cv-00018-DCR
                                               )
 ROCKTENN CP, LLC,                             )
                                               )
               Defendant.


                            SATISFACTION OF JUDGMENT

         COMES NOW WestRock CP, LLC f/k/a RockTen CP, LLC ("WestRock") and

 shows that the judgment entered in the above-styled action against Counterclaim-

 Defendant Southern Coal Sales Corporation on December 22, 2016 has been settled and

 paid in full, and WestRock requests the Clerk to mark the judgment as satisfied.

         Respectfully submitted this 19th day of December, 2018.


                                               /s/ Tala Amirfazli
                                               John O'Shea Sullivan
                                               Georgia Bar No. 691305
                                               Tala Amirfazli
                                               Georgia Bar No. 523890




 32656312 v1
Case: 6:15-cv-00018-DCR-HAI Doc #: 133 Filed: 12/19/18 Page: 2 of 4 - Page ID#: 3389




                                              BURR & FORMAN LLP
                                              171 Seventeenth Street, Suite 1100
                                              Atlanta, Georgia 30363
                                              Telephone: (404) 815-3000
                                              Fax: (404) 817-3244
                                              E-mail: ssullivan@burr.com
                                              E-mail: tamirfazli@burr.com

                                              Admitted Pro Hac Vice

                                              C. Bishop Johnson
                                              CAWOOD & JOHNSON, PLLC
                                              P.O. Drawer 128
                                              Pineville, Kentucky 40977
                                              Telephone: (606) 337-6500
                                              Fax: (606) 337-6100
                                              E-mail: cbishopjohnson@bellsouth.net
                                              Attorneys for Counterclaim Plaintiff
                                              WestRock CP, LLC f/k/a RockTenn CP,
                                              LLC




 32656312 v1                             2
Case: 6:15-cv-00018-DCR-HAI Doc #: 133 Filed: 12/19/18 Page: 3 of 4 - Page ID#: 3390




                             CERTIFICATE OF SERVICE
         I hereby certify that on this 19th day of December, 2018, I electronically filed the

 foregoing SATISFACTION OF JUDGMENT with the Clerk of Court using the

 CM/ECF system and served a copy of same upon the following through first-class, United

 States mail, postage prepaid as follows:

  Danny Lee Lunsford , Jr.
  Howard Law Firm, PLC
  212 E Clover St, Suite 6
  P.O. Box 265
  Harlan, KY 40831

  Kentucky Fuel Corporation
  Attn: Dustin Deane
  302 S. Jefferson St., Suite 600
  Roanoke, VA 24011



                                                 /s/ Tala Amirfazli
                                                 John O'Shea Sullivan
                                                 Georgia Bar No. 691305
                                                 Tala Amirfazli
                                                 Georgia Bar No. 523890

                                                 BURR & FORMAN LLP
                                                 171 Seventeenth Street, Suite 1100
                                                 Atlanta, Georgia 30363
                                                 Telephone: (404) 815-3000
                                                 Fax: (404) 817-3244
                                                 E-mail: ssullivan@burr.com
                                                 E-mail: tamirfazli@burr.com

                                                 Admitted Pro Hac Vice


 32656312 v1                                3
Case: 6:15-cv-00018-DCR-HAI Doc #: 133 Filed: 12/19/18 Page: 4 of 4 - Page ID#: 3391




                                              C. Bishop Johnson
                                              CAWOOD & JOHNSON, PLLC
                                              P.O. Drawer 128
                                              Pineville, Kentucky 40977
                                              Telephone: (606) 337-6500
                                              Fax: (606) 337-6100
                                              E-mail: cbishopjohnson@bellsouth.net
                                              Attorneys for Counterclaim Plaintiff
                                              WestRock CP, LLC f/k/a RockTenn CP,
                                              LLC
 BURR & FORMAN LLP
 171 Seventeenth Street, Suite 1100
 Atlanta, Georgia 30363
 Telephone: (404) 815-3000
 Fax: (404) 817-3244




 32656312 v1                             4
